     Case 2:95-cr-00504-WBS-AC Document 476 Filed 06/23/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:95-cr-504-01 WBS
13                 Plaintiff,

14        v.                                 ORDER
15   JOSE LUIS BUENROSTRO,

16                 Defendant.

17

18                                 ----oo0oo----

19               Defendant Jose Luis Buenrostro has filed a motion to

20   reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i).             (Docket

21   No. 463.)   The court recognizes that defendant is 66 years old,

22   has “benign essential” hypertension, and is housed at FCI Lompoc,

23   which has had numerous inmates test positive for the coronavirus,

24   including defendant.1      Nevertheless, it appears that the Bureau

25   of Prisons has been able to sufficiently treat his medical

26
27        1    The government concedes that defendant has exhausted
     his administrative remedies with the Bureau of Prisons. (Docket
28   No. 471 at 5.)
                                     1
     Case 2:95-cr-00504-WBS-AC Document 476 Filed 06/23/20 Page 2 of 2

1    conditions -- both his hypertension and his diagnosis of COVID-

2    19.   Overall, defendant has not shown that his age and medical

3    condition, along with the COVID-19 pandemic, qualify as

4    extraordinary and compelling reasons for release under 18 U.S.C.

5    § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.        See, e.g., United States

6    v. Williams, No. 2:13-cr-383 TLN, 2020 WL 3402439, *2 (E.D. Cal.

7    June 19, 2020) (defendant’s confinement at FCI Lompoc and

8    diagnosis of “essential (primary) hypertension)” along with other

9    medical history and prevalence of COVID-19, was insufficient to

10   show extraordinary circumstances under 18 U.S.C. §

11   3582(c)(1)(A)).

12              IT IS THEREFORE ORDERED that defendant’s motion to

13   reduce sentence (Docket No. 463), be, and the same hereby is,

14   DENIED.

15   Dated:    June 23, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
